A motion by the appellant for a rehearing was denied, and the following opinion filed, at the January term, 1874.
Lyon, J.
"We have carefully considered the very earnest argument of the learned counsel for the defendant in support of the motion for a rehearing, and have endeavored fully to review the grounds of our former decision of the case, but we are entirely unable to perceive anything in the case which forces upon us the alternative of receding from our former views and reversing the judgment of the circuit court, or giving up (to use the language of the learned counsel, and their italics also) “ the pretense of administering impartial justice.” Neither *152does our re-examination of the case lead .us to believe, or even suspect, that we have attempted to evade any difficulty in the way of an affirmance of such judgment. We thought when the former decision was announced, and still think, that the opinion heretofore filed, fairly stated and discussed the material questions raised on the original argument of the case, and that the principles which controlled our decision were sound legal principles, and properly applicable to the case. Entertaining these views, we do not see any necessity for further discussion of the same questions.
The question whether the claim for damages for the detention of the tug is assignable, so that the plaintiff, who is the assignee of such claim, may maintain an action thereon in his own name, has not been determined, for reasons stated in the former opinion. The learned counsel for the defendant now inform us that they did not intend to waive their objection to the right of the plaintiff to recover such damages, and call upon us to determine the question on this motion; but, unfortunately for us, they have not favored us with any argument or citation of authorities on the question. Still it is our duty to determine it.
The action is to recover damages for injuries to personal property, caused by the negligence of the defendant. It does not arise out of a contract, but sounds in tort. Beyond all question, a right of action for injuries to, or the conversion of, personal property, while not assignable at the common law, is assignable in equity, unless that quality is taken away by sec. 12, ch. 122, R. S., which isas follows: “Every action must be prosecuted in the name of the real party in interest, except as otherwise provided in section fourteen; but this section shall not be deemed to authorize the assignment of a thing in action not arising out of a contract.” (Tay. Stats., 1418, § 12). The exception mentioned has no relation to this action. The above provision is contained in the New York code of pro cedure; and it has been held by the courts of that state in sev *153eral cases, that the last clause of the section does not prohibit the assignment of a thing in action which was assignable in equity before the code was enacted, but only relates to, or precludes the assignment of, those choses in action for personal torts which die with the party and which never were assignable either at law or in equity. Hence those cases hold that the assignee of a thing in action not arising out of a contract may maintain an action thereon in his own name, in all cases where the cause of action is assignable in equity.
Some of the cases hold, or strongly intimate, that survivor-ship is the test of assignability — that is to say, that every chose in action which survives to the personal representative of the party, is assignable in equity, and may be sued upon in the name of the assignee. But whether this be the true test or not, we think the New York courts have given the statute a sound interpretation in respect to the assignability of claims for damages for injuries to property.
The following are some of the authorities which sustain the principles above stated: The People ex rel. Stanton v. Tioga C. P., 19 Wend., 73; McKee v. Judd, 12 N. Y., 622; Waldron v. Willard, 17 id., 466; Merrill v. Grinnell, 30 id., 594; Fulton Fire Ins. Co. v. Baldwin, 37 id., 648; Butler v. New York and Erie R. R. Co., 22 Barb., 110; Dininny v. Fay, 38 id., 18; 1 Chitty’s Pl., 69. These authorities are cited in the brief of counsel for the plaintiff. See also R. S., ch. 135., sec. 2, as to survival of actions, and Noonan v. Orton, decided at the present term.
It must be held that the action to recover damages for the detention of the tug was properly brought in the name of the plaintiff. '
It is further urged as ground for granting a rehearing, that the court erred in the charge to the jury concerning interest. The charge was as follows: “ You may allow interest from the day this action was commenced — the 31st day of December, 1869.” We" see no error in this instruction, and were it erro*154neous no exception was taken to it on the trial, and we can not review it. The council concede, however, that it was compe' tent for the jury to allow such interest on the damages recov ered by' the plaintiff, in their discretion. It would seem that this is what the court intended to tell the jury, and is the fair and reasonable construction of the language used.
By the Court. — Motion denied.